662 So. 2d 1380 (1995)
James William COOGAN II, Appellant,
v.
Polly O'Brien COOGAN, Appellee.
No. 95-87.
District Court of Appeal of Florida, First District.
November 27, 1995.
*1381 Gordon Edward Welch, Pensacola, for appellant.
Laura E. Keene of Berosest & Keene, Pensacola, for appellee.
PER CURIAM.
The former husband challenges an order finding him to be in civil contempt, and sentencing him to six months in jail as well as setting a purge amount of $11,870. We find that the portion of the order determining that the former husband has the present ability to pay appears to be inconsistent with the finding that the husband has "deliberately divested himself of the ability to meet his obligations ..." While past deliberate actions of the husband may support a finding of criminal contempt, the entry of the civil contempt order must be supported by a finding that the contemnor has the present ability to purge himself of contempt. Bowen v. Bowen, 471 So. 2d 1274 (Fla. 1985). We, therefore, reverse and remand with directions to clarify the court's findings concerning the present ability to pay or conduct further proceedings consistent with this opinion.
WOLF, LAWRENCE and BENTON, JJ., concur.